 


110 HR 6712 IH: America’s Commitment to Veterans Act of 2008
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6712 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2008 
Mr. Hensarling introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committees on the Judiciary and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for increased funding for veterans health care for fiscal year 2009 by transferring funds from the Legal Services Corporation and certain title X family planning funds, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the America’s Commitment to Veterans Act of 2008. 
2.Transfer of amounts to veterans medical care from Legal Services Corporation 
(a)RequirementImmediately upon enactment of any law making appropriations for fiscal year 2009 that appropriates or otherwise makes available any funds for the Legal Services Corporation, the Secretary of the Treasury shall (subject to subsection (b)) transfer to the Medical Services appropriation account of the Department of Veterans Affairs all amounts that are appropriated or otherwise made available under that law for the Legal Services Corporation. Amounts so transferred shall be merged with and shall be available for the same period and the same purposes as the appropriation account to which transferred. 
(b)Authority To wind up affairs of Legal Services CorporationThe Secretary of the Treasury may exempt from the requirement of subsection (a), for a period not to exceed 60 days, such amounts as the Secretary determines to be necessary to wind up the affairs of the Legal Services Corporation, and amounts so exempted shall be available, during such period, only for such purpose. 
3.Transfer of amounts to veterans medical care from title X family planning fundsImmediately upon enactment of any law making appropriations for fiscal year 2009 that appropriates or otherwise makes available any funds for programs under title X of the Public Health Service Act to provide for voluntary family planning projects, the Secretary of the Treasury shall transfer to the Medical Services appropriation account of the Department of Veterans Affairs all amounts that are appropriated or otherwise made available under that law for such programs. Amounts so transferred shall be merged with and shall be available for the same period and the same purposes as the appropriation account to which transferred. 
 
